Citation Nr: 0412739	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre 
Syndrome.

2.  Entitlement to an increased rating greater than 20 
percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1966 
until September 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
Guillain-Barre Syndrome and assigned an increased disability 
rating of 20 percent for the appellant's service-connected 
low back disability.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, in his April 
2003 notice of disagreement, requested to reopen his claim 
for service connection for a neck condition.  Furthermore, 
this issue was not addressed by the Regional Office (RO).  
Therefore, the Board refers the appellant's request to reopen 
his claim for service connection for neck condition to the RO 
for further inquiry.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

The appellant in this case was not previously afforded a VA 
examination with respect to his claim for service connection 
for Guillain-Barre Syndrome.  However, the appellant's 
private medical records dated in January 2000 contain a 
current diagnosis of "Guillian Barre" [sic].  The Board 
notes the equivocal nature of the aforementioned diagnosis, 
but nevertheless resolves any doubt in the appellant's favor.  
The Board additionally notes that the appellant's service 
medical records show in-service treatment in January 1968 for 
"tingling of the hands" and "paralysis of the legs", which 
was diagnosed as "bilateral thoracic outlet syndrome" and 
"occipital neuralgia, right".  As such, the appellant 
should be afforded a VA neurological examination for purposes 
of determining the nature and etiology of any neurological 
disability.

The Board additionally notes that the appellant should also 
be afforded a VA reexamination with respect to his claim for 
an increased rating for service-connected low back 
disability.  As discussed below, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome during 
the pendency of the appellant's claim.  Therefore, after 
providing the appellant with notice of the amended spine 
regulations, the appellant must also be afforded a VA 
reexamination to ascertain the current severity of his 
disability.

Accordingly the case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  Upon completion of the above, the 
appellant should be scheduled for VA 
neurological and orthopedic examinations.  
The examiner(s) should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner(s) should 
specifically address the following:

a.	Provide diagnoses for all current 
neurological disabilities.  The 
examiner should specifically comment 
upon the presence or absence of 
Guillain-Barre Syndrome.

b.	The examiner should also render an 
opinion as to whether it is "at 
least as likely as not" that any 
current neurological disability was 
the result of an in-service injury or 
disease, to include treatment in 
January 1968 for "tingling of the 
hands" and "paralysis of the legs", 
which was diagnosed as "bilateral 
thoracic outlet syndrome" and 
"occipital neuralgia, right", or any 
other in-service injury or disease 
indicated within the claims file?

c.	What is the range of motion, 
functional impairment, pain on motion 
or use, weakness, incoordination, 
etc., resulting from the appellant's 
service-connected low back 
disability?

d.	Within the past year, has the 
appellant experienced any 
incapacitating episodes as a result 
of his service-connected low back 
disability?  If so, then what was the 
duration of such episode(s)?

e.	The examiner should also comment on 
the existence of any neurological 
manifestations of the appellant's 
service-connected low back 
disability, to include any functional 
impairment resulting therefrom.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claims for service 
connection for Guillain-Barre Syndrome and an 
increased rating for his service-connected 
low back disability should then be 
reconsidered.  With respect to the 
appellant's increased rating claim for his 
service-connected low back disability, 
effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of 
the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for 
intervertebral disc syndrome.  Therefore, the 
appellant must be provided notice of the 
amended regulations.  If the benefits sought 
on appeal remain denied, then the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  See above discussion regarding 
changes to the criteria for evaluating spine 
disorders.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




